DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4-7, and 9-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Bogart (US 8,226,845), does not disclose a polytetrafluoroethylene tube having a thickness of 0.1 mm or less, a tensile strength at a tube displacement amount of 20 mm when being measured at a distance of 50 mm between chucks is 70 N/mm2 or more. The closest prior art, Bogart, discloses an extremely thin wall tube having a wall thickness in the range of 0.020 mm to about 0.080 mm (abstract). The tubes are formed from polytetrafluoroethylene. Bogart fails to disclose a tensile strength at a tube displacement amount of 20 mm when being measured at a distance of 50 mm between chucks is 70 N/mm2 or more. The applicant provided Declaration under 37 C.F.R 132 dated February 12th, 2021 that compares the closest prior art tubes, Bogart, with those presented as inventive in the specification and the claims. The tubes produced to represent the tubes of Bogart have a tensile strength well below the required 70 N/mm2 or more at a tube displacement amount of 20 mm (pg. 2). Thus, the tensile strength is not an inherent property of the tubes produced by Bogart and do not read on the claimed invention. The prior art does not provide motivation as to one of ordinary skill in the art at the time of the invention to modify the prior art to achieve the desired results of the presently claimed invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450.  The examiner can normally be reached on Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/ELLEN S HOCK/Primary Examiner, Art Unit 1782